Cas e 2:19-cV-OO47O-GW-I\/|AA Document 1 Filed 01/22/19 Page 1 of 10 Page |D #:1

1111

CASEY JENSEN, Esq. (Bar No. 263593)

Email A<:idress,:w cjensen @deconsel.com

2 DeCARLO & SHANLE , a Professienal C<)rp<:)ration
533 S. Fremont Avenue§ Ninth Floor

3 1103 Ang@l€$, Calii:`omia 90()71~1706

Tel€phone (213) 488-4100

4 Facslmil€ (213) 438-4180

6 A:t<)rnev$ for Plairztiffs, CARPENTERS SOUTHWEST
ADMINISTRATIVE CORPORATION and BOARD OF
6 T`RUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT QF CALIFGRNIA
WESTERN DIVISION

1 CARPENTERS SOUTHWEST
ADI\/IINISTRATIVE C{)RPORATION
11 21 C&l§fornia non-§rofxt cor oration; and

B<:)ARI:) 011 1116 STEES <)R THE
;~ 3 CAR;>§N'§ERS SGUTHW§ST TRLIS'§S,

CASE NO.
C©MPLAINT FOR:
§1 DAMAGES §©R FA§LURE

W'\~,,/"~..,/\M

 

v g TO PAY FRINGE BENEFIT
1 1 Pl&ini:iffs, / CONTRIBUTIONS;
1 6 xx § 21. SPECIFIC PERFGRMANCE
7 j FOR SPECIFIC MISSING
16 C©NS”I`RUCT§ON TECHNOLQGY REPORTS; and
SPECIALISTS, INC,, 31 N<::W M€xic@
661 01‘31:§011; ami D(}ES 1 threagh 191 z 3. SPECH:IC PERFORMANCE
inc 'usive, j T() CONDUCT AN AUD§T
A : Defe§dams. §
16 JURISDICTION
11 11 'H:i§ §§ 3 611/11 &Cii<)zz 16 §‘ecov€zf 1`1“111§6 b€:'ze§§ 60;1§§1`1:=111§01:31 fm Specific

11 1361”1`0;”::66116@ i`i):‘ S;:‘>QC§§C migsing rep@:“€31 grid 561 3;>€6§§0 peri€)zm&n€€ 16 §:<)n§:§uc‘c 311
1 1` aadii. T`§:§S 3161;§0;1 315363 agd_§uz;i$dicti@n 615 the C<)ur*: 53 §Gunded 316 16 S@Cti@r: 3&1 95
1 1116 1165::@§‘~1\/’§6;13§€§166‘; R@§aii@n$ 1161 §§ 1941 616 am§:§d@d. {Y’LMRA“L 29 UMSC §

1 : §§5;§1 6116§ Secii@::z; 562 695 515 615 1516 E§n;z§i)jy'@e R€:é§em@m l§€@m€ SS<:UY§:§" gist 65

1§5':54, 35 611§611§5.€6% {‘*§R§S1A155}1 29 §§.S.C; § 1132 3661 1145

C)\

1 ;’f§

!/"'

I\j>
w

 

 

Cade 2:19-cV-OO47O-GW-I\/|AA Document 1 Filed 01/22/19 Page 2 of 10 Page |D #:2

00

k©

161
0

¢\ f~~:

 

PARTlES ANI) ()THERS

21 CARPENTERS SOUTHWEST ADMINISTRATIVE
CORPORATION, a Caiifoi'nia non¢pi”oiit Cerporation ("CSAC") is a non“preiit
corporationL duiy' organized and existing under and by virtue of die laws of the State
ei`Caiii`ornia. CSAC’§ principai place di business is in die Ceunty af Les Angeies,
State oi` Caiifornia.

3. At ali reievant times herein§ die BC>ARD OF TRUSTEES FGR THE
CARPENT§RS SOUTHWEST 'ERUSTS Were and new are fiduciaries and are duiy
authorized and acting Lrusiees ei` diese ERISA T;iist Fiinds defined in paragraph size

41 CSAC and BOARD GF TRUSTEES F©R THE CARPEN?ERS
SOUTHWEST TRUSTS ai‘e aiso authorized agents tci aef; en behalf ef die remaining
i:aads add eatities (deiiiied iii paragraph aine) Witii respect te these delinqaeneies
CSAC add BGARD §§ TRUSTEES F()R THE CARPENTERS SOL§THWEST
'i`RUS”i`S ai'e sometimes eeiieetiveiy iei`erifed te as PLAINTIFFS,

51 The §rae aaines and eapacitiesj Whe§hei‘ individuai, eei”poi‘ate1 asseeiate3
ei‘ e!;iiei‘v~zisej di defendai‘its earned herein as DOES i thiongii iCi1 a;e uai<;nown at
this time to PLA§NT§FFS. PLAINT!FFS theiei`ere sue die defendants by seen
iietiiioas names1 and PLA§N"HF§S Wiii amend this oenapiaiiit to shaw theii" time
aanies and capacities Wneii die saine iias been ascertained PLA§N'HFFS are
informed and believe and ‘diei"eon aiiege diaz eaei:i of die iietitioasiy named
defeiidaiii:s is iespensieie in same mannei‘ far the eee'ai‘i‘eiiees hei'eiii aiieged, eithei‘
thieugh its even eendtie§, or threagii die eeiiduet ei` i:s ageiits1 servants andier
empioyees, eis iii same othei inanneit as yet i,iiii;i”ie‘a/ii1 add thai PLAINTIFF§
damages as herein aiie§ed Wei‘e piei§iinateiy eaused by diese de§ei‘idants

e, At aii Yeievaii§ zia/ies Se'adiwest Cai'peii:eis Heaidi and Weifai”e iiiisi:,
Seadiwes§ Cai"peaaers Peiisiea Ti”iis‘a Seaihiaest Caipe:iteis Vaeaiian 'i`iast1 aad
Seaiiiiafes: i:ai”pen§ei”s Ti‘aiaiii§ i:`i:aid5 iaei'e add aie exp§ess :i'as:s aihieii eaisi

pa§saaat tie Seeiiee 302 e§§;i:ie Li¥’iRA, 29 §1§1€1 §iSé, a:ad ai:e nia§ieaipie§ei piazza

")

 

Cas

1111

i\:‘

C`\,

00

\§)

z_i
¢"~\
\, ,

i\\/

1111
v

z 2:19-cV-00470-GW-I\/|AA Document 1 Filed 01/22/19 Page 3 of 10 Page |D #:3

within the meaning of section 3 of ERISA, 29 U.S.C. §1{302.

21 At aii relevant tirnes the Construction lndustry Advancernent Fund of
Sonthern Caiit`orniaz the Residentiai Housing Contract Adniinistration Trust and,
the Contractors»Carpenters Grievance and Arbitration Trnst, and the Contraot
Adrninistration Trnst for Carpenter-i\/ianageinent Reiationsj Were and are express
trusts Whicii exist pursuant to section 302 ofthe Li\/IRA, 29 U.S.C. §iSo.

81 At ali reievant times die Carpenters»Contraotors Cooperation
Coinrnittee ("CCCC’5), Was and is a non~proiit Caiifornia corporation Wnieii exists
pursuant to section S(b) oi` the La‘oor Manageinent Cooperation Act oi` iQ?'S, §2
Stat. 2020 (iQ?S`), for the parposes set forth in section 302{<;)(§) of LMRA, 22
U1S1C1§ iSo(e)(§>)

§§ CSAC is the administrator of Sontnwest Carpenters iieaitn and Weii`are
iirnsn Sontiiwest Carpenters Pension Trnst1 Sontiiwest Carpenters `V"aeation ri`rnstj
and Sontnwest Carpenters irainin§ i:`nnd1 and assignee oi` the Constrnction industry
Ad\/aneernent Ftind ot Sontiiern Caiii`ornia, the Residentiai Honsing Contraet
Adrninistration Trnst and1 the Contraetors-(:arpenters Grievance and Ari)itration
i`rnsn the Contract Adininistration Ti‘tist for Carpenter~i\/ianagernent Reiations, and
the Carpenters-Contractors Cooperation Connnittee, and the Grievance Oi:\iigation
”i`rnst Pnnd {coiiecti\feiy, the ”PLANS")1 and as seen is a pian iidtieiar§f Witiiin the
meaning oi`Section 3 ot`§RiSA1 29 U,S,C §iGGZ.

itt §LA§N?§FFS have aiso been authorized to nandie coiiection of tiie
arnonnts owed to the New ?t/ie:<ico Retirernent Trnst i:`nnd (“New Me:><ico and”:i
Wiiicn exists pnrsnant to section 302 of' the Li\/iRA, 29 U,S.C, §i861 and is a
ninitieinpio;’er plan taitiiin tiie rneanin§ ot section 3 oi`ERiSA1 2§‘ 1533 §id@2.
(Tne Neajr it/ie><;ico rand is also ineinded in the tenn 5‘PLANS”}1

t i1 iiie dni:t/' antitoriaed and acting trustees or direetors of eaen ot`ti‘ie
iir§`s§ nave aiso assigned to C`S/§C aii their ri§nn titie and interest in and to any
and ali amounts due and eating ta tiie respective YLANS et tire ern§ioj;;er as tierein

15

 

 

Cas

l\)

K)
`.1 1 1

l\_>
l\

l\`>
(/c

2 2:19-cV-00470-GW-I\/|AA Document 1 Filed 01/22/19 Page 4 of 10 Page |D #:4

aheged.

i21 South\vest Regional Council of Carpenters and its affiliated local
unions t"ijl\il©l\l$") affiliated With i§nited Brotherhood of Carpenters and Joiners
oi`Arnerica are labor organizations that are a party to the coilective bargaining
agreements involved

l3. At all relevant tirnes, employer, CONSTRUCTION TECHNOLOGY
SPECIALIST& il\l€:., a l\levv Me:sico corj;:)orationj and DGES l through id
§*5EMPL.©YER”}1 Was and is a contractor engaged in the construction industry

within the jurisdiction oi` the UNiONS.

FIRST CLAIM FOR RELIEF F()R
DAMAGES FOR FAILURE T'O PAY
FR§NGE BENEFIT C()NTR}BUTIONS

1511 ©n or annot the date set forth thereon, EMPLOYER inade1 executed
and deiivered to the Ul\ll()i\§ a Carpenters lvieniorandurn Agreernent, Single Pro_iect
Agreernent dated july 3l, 2(1`tl5 (“MEMGRANDUh/i AGRE§M§NT”}. A true and
correct copy is attached hereto5 inarl<ed as Exhihit ""i“ and incorporated herein lay
reference

ii The MEMORANDUM AGREEMENT hinds EMPLOY§R to the terrns
and conditions ot` the Lahor Agreetnent between Nev\r l\/iexico Building Branch1
Associated General Contractors and the South\aest Regionai Councii ot Carpenters
and its at`tiiiated hocal Unions ot` the United Brotherhood of Carpenters and 1ioiners
ot`Arnerica1 §ATED dhine l1 ZGid through i\/ia;r 3 l1, 213i'?’1 and any extensions,,
renewals or snosednent iviaster Laiaor Agreernents1 and the PLANS§ agreements and
anv arnendtnents1 tnodit`ications, extensions1 soppiernentations or renetvais of the
§LANS? agreements {“coliectivei§/ referred to as “AGREEh/EENYS”} the i}LANS
are third starts heneiiciaries ot` the l\i§W hig}§i§t:i B`Ulinl:iii\i§ §Rr:tl`\it:id
§§SGC§AT§§ Gi§i\l§§i§l; §§i\iri`§éi:?l`@§§ and i\daster tenor 1etgteenients. The

il

 

 

Cas

e 2:19-cV-OO47O-GW-I\/|AA Document 1 Filed 01/22/19 Page 5 of 10 Page |D #:5

PLANS are third party beneficiaries of the AGRBEMENTS and Master Lahor
Agreensents.

l§. The AGREEMENTS require EMPLOYER to pay fringe henetit
contributions at the rates set forth therein t`or every hour Worked by employees
performing services covered lay the AGREEMENTS, and on accoont of all
compensation paid to employees performing services covered by the
AGRE`EMENTS‘

lo. lite AGREEMENTS require El\/lPLOYER to rnake the fringe benefit
contributions los Way oi`Ernploj/er lvlonthly Reports (“REPORTS”) to the PLANS at
their place of hnsiness in Los inngeles? Calitornia, on or before the 25th day of each
rnonth tollowing the rnonth during Which the hours for Which contributions are doe
were Worl:ed or paid litirtherj the AGRE§MENTS specifically provide that the
senate ot`an action to recover delinquent §ringe hene:t`it contributions shall he in the
County ot`Los Angeles.

l?’, ln acknowledging both that the regular and prompt payment of
employer contril:)ations is essential to the maintenance ot` the PLANS, and the
extrerne difficulth it` not irn§:‘)racticahilit;\/7 ot` hiring the actual expense and damage
to the PLANS When such monthly contributions are not paid when doe9 the
AGREEMENTS provide that the arnotint of contractual damages to the PLANS
resulting trorn a failure to pay contrihotions sshen doe shall he presented to he the
snrn ot $§G,QQ per delinquency or ill percent ot` the arnottnt ot` the contrihations dne,
ss'hiches'er is greaterx lhis antenna shall hecorne due and payable to CSAC as
lionidated damages in addition to the onpaid contributions or contrihutions paid
late

lS9 Els/ll:’LGYER engaged ssorl§ers sane pertorrned sersrices cos!ered ny the
iat:ll§§§lsi§i\il$ and \sho pert`orrned lahor on stories of constraction isrithin the
iorisdiction ott/he rs§l§§i§ls/l§i\il`§ nndertal<:en i:)s' El`s”ll:’h@Y§R dating the tenn ot`
the raGl?tii§lts/l§l\ll§.

 

 

CaS

i\)

L)\)

,.X:;.

()`T

 

3 2:19-cV-OO47O-GW-I\/|AA Document 1 Filed 01/22/19 Page 6 of 10 Page |D #:6

19 EMPLGYER has failed 10 pay the fringe benei`n eontributiens in the
mariner prescribed by the AGREEMENTS? and there is now due and ewing te 1the
PLANS from EMPLOYER in the ameants se!; faith in Exhibii‘ “2”.

ZO. The AGREEMENTS require EMPL©YER te pay for the expense af
anditing EMPL{)YER’s business records if an audii by the PLANS indicates thai
EMPLOYER failed to yeport and pay aii eonti'ibutions.

2 i. As a Yesah; ei` §he faiiui‘e te pay fringe benefit eeniributiens in §l’ie
manner peesei‘iieee§ by the z'SiGRI:`.,Ei\/iEi\iTS2 EMPLOYER ia iiabie fee interes§ on :he
unpaid Cen§iiba‘:iens frern ihe §rs§ eis the meniii i`eiiewing fine dane dne, at ihe zate
prescribed by §§ie AGREEMENTS.

22. Tiie PLANS have eendnctea eheek stub aaai:is,, which indiea‘;e ihat
i§i\/§PLOYER failed ia renew and pay aii ee'nn"ibatiens ewe€i during this iin”ie peiina,
Tzae ana eei‘ree§ eepiea e§ §he Au€in inyeiees and aaciii Re;een:s §seeiai aeeai‘ity
aurnbei‘s, :'eeiaete<i}, dated lanuai”y 233 ZGi? ana Febi'iiary ’?1 201?‘ are attached as
§><;nibi§ "3.”

23 As a :‘eeui§ af fine i`aiiu::e te pay fringe nenef`i§ eenn'iea§iens in ine
inanne§ pieserihea `ey the AGREEMENTS, EMPLOY§R is iialaie iei” an amount
equal 20 iiie §§eaier ei` in:e::est en the unpaid e@n:ribai'iens as prescribed by aeei;ien
éé:?.i e§`ine §ntei~nai Re‘\fenae Ceeie 0§` i§§i§i 26 U.S.Ci §§62§§ er iiqaiciai:eei
ciamages prayieieii fee ander g;i*ie AGREEM§NTS.

24 §§ has been neeessaz:y far PLAIN?!FFS re engage ee'ansei i:e being inie
aetien §e eeinpei eenipiianee With iiie AGREEM§N?S§ ana re §eeeyei" the aaarneys’
fees and §ne eests far Wnieii EMPL©YER is iiai:)ie pai‘aaant re eiie AGREEMENTS
ana seeeiee 5@2{§;{2} e§`§R§SAi §§ ’U.Si.€:e §§ §32§:§)(2).

25 iii/tie PLANFS nave een"ie§ieei Wi§.n aii eeneli§.iena ;:n”eeeaen?;.e

2a EF\!§PL@Y§R is, aeiinaaen: in een§iiea§iens in a §a§inei‘ sainz sine exae:
ainean§ e§ nfnieii ia §i:ei<ine\en fe i}§i§ii\§”i`i§:`i:§, aaa PLAiNiiF§S W§ii e§eye §§

aieaena §§iia ean"§§iaini ef§zen §iie i;z:ae ai”aeaa: ai §iie i`rin§e neaeii‘i een§ri§eu§ien

f
w
\s

 

Cade 2:19-cV-OO47O-GW-I\/|AA Document 1 Filed 01/22/19 Page 7 of 10 Page |D #:7

i\\)

 

delinquency is determined

SECOND CLAIM FOR RELIEF F()R

SPECIFIC PERFORMANCE F'()R SPECIFIC MISSING REPORTS

27. PLAINTIFFS reallege and incorpcrate herein by reference each and
every allegation contained in paragraphs l through 25 of 1iheir First Clairn for
Reliefi and allege for a Seccnd Ciaini for Relief for Specific Perforniance for
Missin§ Reperes againsf EM,PLGYER, as feilcws:

23 This acfien fer specific performance arises and jnrisdictien cf she ceurt
is founded en Section BGi cf 1;he Laber~i\/ianagement Relaiions Act ef i§)d'?
("LMRA.”`) {29 U.S,C. §ISSA) and Section 562 ef the Ernployee Rei;irerneni lncerne
Secnriiy Aci cf l974 (“ERISA”§, as amended (:29 Li.SiC.A §§ lBZ),

129 ?he AGR§EMENTS require EMPL@Y§R fe cernplei;e and snbrnir
En”iployers M:)nfhiy Reperis {"REPC>RTS”) stating the arneuni of contributions
owed aieng Wi§h fringe benefit centribntion so ‘I;he §LANS as iheir place pf business
in §ies An§elesi Califernia, en or befere she 25§h day ef each nien§h felioWing she
rnonfh during Whieh the bears far Whieh contributions are due Were Worl<ed er paid
for.

3(). Ei\/iPLO‘i/ER has failed id submit REPORTS and centribniiens far she
feilewin§ months of Au§nsi ZGi 5 and Sepi:ernber Zi)lS,

3 l, The PLANS have no adeqaaie cr speedy rernedy ai laws as she PLANS

are enable fe caicaiaie she amenni ewingq

’§HIRD CLA§M FOR REL§EF FGR
SP§C§§`§€: §)EREGRMANC§ TG CGNDHCT AN A§i§}i’i`
31 §hAil`iTifFS realiege and incerpera§;e herein by §eference each and
ee'er§’ aiie§aiien ccntained in pai‘a§rapbs i ihrengh §§ af ies §irs: and Secend

Ciaizns far Reiiefard ai§e§e far a Third §:laini far Re§ief far §peei§`ie Perfei”niance

 

Cas

§\.‘
<j>

e 2:19-cv-00470-GW-|\/|AA Document 1 Filed 01/22/19 Page 8 of 10 Page |D #:8

to Condnct an Audit against EMPLOYER and DOES l through lO, as follows:

33 The AGREEMENTS provide that the PLANS have the specific
authority to examine the EMPLOYER’s job cost records, general check registers
and check stubs; bank statements and cancelled checks, general ledgers, cash
disbursements ledgers, vvorl<er compensation insurance reports, financial statements,
corporate incorne tax returns, employee tirne cards, payroll journalsj individual
earnings records of all employees, forms W-Z, lG§?Q and l()% remitted to the U.S.
Governnienn quarterly state tax returns, health and vvelfare and pension reports for
all other trades, cash receiptsi jonrnal, copies of all contracts and all material
invoices

34 The PLANS have requested access to EMPLQYERls bnsiness records
for the purpose of conducting an audit

35 EhflPLQYER has failed and§or refuses to allow the PLANS to complete
such an audit

36 The PLANS have no adequate or speedy remedy at lawt

3’}"'! it has been necessary for PLAlNTlFFS to engage counsel to bring this
action to compel compliance vvith the AGREEMENTS, and to recover the attorneys
fees and the costs for vvhich §lvll)LOYER is liable pursuant to the AGREEh/lENTS
and section SGZ(g`)(:Z) ofl§l§i$r~”s3 29 U.S.C. §l l?)Z(g)(Z).

38 l>LAll\ll`ll:FS has, concurrently With the filing ofthis complaint, served

a copy of sarne npon the Secretary of Labor and Secretary of the lreasnryf.

WHEREFORE, P*LAll\l'lel:S pray forindgrnent as follett/si
}?()R PLAINTIFFS’ FIRST CLAIM FOR RELIEF F`OR DAMAGES
§<`{)§§ §AH;UR§ ?G fails FR§NGE BENEFI’§` CQNTRIBUT§QNS
i. l*lor nnpaid contributions in the sain of$l lidoél,lS;
§ her interest and iidnidated t:iarnagesid as provided in the id§i{§§ai§Ni§;

3. i:~or andit fees in the sara of §§3€}.@§;

8

 

 

Case 2:19-cv-00470-GW-|\/|AA Document 1 Filed 01/22/19 Page 9 of 10 Page |D #:9

4. F or a statutory amount equal to the greater of the interest on unpaid

twa

contributions which were owing as of the tirne of the filing of the complaint herein

l\)

(at the rate presceibed by law), or liquidated darnages as provided in the

ii AGREEl\/IENTS, in the arnount to be determined

LYW

n FOR PLAINTIFFS’ SEC()ND CLAIM F()R RELIEF FOR
t SPECIFIC PERFORMANCE FOR SPECIFIC MISSING REPORTS
a l. That Eh/lPL©YER be cornpelled to forthwith subrnii the REPORTS for

the following months along with the appropriate contributions: Angust ZOlS and

\O

g Septernber ZOi 5,

l l

3 3 F()R PLAINTIFFS’ THIRD CLAIM FOR RELIEF FOR

3 SPECIF!C PERFORl\/IANCE TG C€)NDUCT Ai\l AUD[T

1 a l. yl`hat EMPLOYER be cornpelled to forthwith snbrnit to completion of an

1 5 audit o'fEl\/ll"`lsOYERis business records covering the period front july § l, ZOlS
5 through the presents by the PLANSl a'oditors at the premises of EMPLOYER during

1': business hours, at a reasonable tirne or tirnesj and to allow the auditors to examine

j_)
01

and copy the following boohs, records, t:)apersg documents and reports of

par
\e@

EMPL©YER: all job cost recordsi general check register and check stubs, bank

gin statements and canceled chechs, general ledgersj worker compensation insurance

g 1 reports, financial statements, cash disbursements ledgers§ corporate incorne tax
; ;; rettirns, employee tirne cardsi payroll journalsz individual earnings records of all

; 3 employees, forrns W~.’Zi lGQ§ and lll§o remitted to the lliSg Governrnenti quarterly
>;; state tax retnrns, health and welfare and pension report for all other trades, cash

y g receiptsz §oornalz copies ofali contracts§ and all rnaterial invoices;

girl
t i
;".;f

 

 

Case

(/»i`

UT

 

l\J

f.)J

i)ated;

2:19-cv-00470-GW-|\/|AA Document 1 Filed 01/22/19 Page 10 of 10 Page |D #:10

AS T() ALL ()F PLAINTIFFS’ CLAIMS FOR RELIEF
For reasonable attorneys fees;
For audit eosts;
F or costs of this action;
For further contributions according to proof; and

li or such other and further relief as the court deems proper.

lannarj§ §§ 1 20 l § DeCARLO & SHANLEY,
a Professional Corporation
By: M [:MW/“
CASE ;T’ENSEl\l
Attornevs for Plaintiffs
CARPE`NTERS SOUTHWEST
ADl\/HNISTRATIVE CORPORATION
and BOARD OF TRUSTEES FGR THE
CARPENTERS SOUTHWEST TRUS?S

 

 

